ROSEN & ASSOCIATES, P.C.
Counsel to Defendants
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 Ιn re:
                                                          Chapter 7
 ALLWAYS EAST TRANSPORTATION, INC.,

                                 Debtor.                  Case No. 16-22589 (RDD)


 HOWARD P. MAGALIFF, Chapter 7 Trustee of
 ALLWAYS EAST TRANSPORTATION, INC.,

                                 Plaintiff,
 v.                                                       Adv. Proc. No. 19-08272 (RDD)
 MARLAINA KOLLER a/k/a MARLAINA
 CROES and PHOENIX TRANSPORTATION
 SERVICES, INC.,

                                Defendants.



                  STIPULATION AND ORDER FURTHER EXTENDING
                  TIME FOR DEFENDANTS TO ANSWER COMPLAINT

               Plaintiff Howard P. Magaliff, Chapter 7 Trustee of Allways East Transportation,

Inc. (“Plaintiff”) and defendants Marlaina Koller a/k/a Marlaina Croes and Phoenix Transportation

Services, Inc. (“Defendants” and together with Plaintiff, the “Parties”), through their respective

counsel, hereby stipulate and agree as follows:

               WHEREAS, on June 28, 2019, Plaintiff filed the Complaint [Adv. Proc. Doc. No.

1] (the “Complaint”) commencing the above-captioned adversary proceeding against Defendants;
and

               WHEREAS, on July 26, 2019, the Parties entered into a Stipulation [Adv. Proc.

Doc. No. 6] extending Defendants’ time to answer, move or otherwise respond to the Complaint

through and including September 10, 2019.

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel for the Parties as follows:

               1.      The time within which Defendants may answer the Complaint is hereby

extended from September 10, 2019 through and including September 24, 2019.

               2.      This Stipulation may be signed in counterparts and a facsimile copy shall

be considered as good as the original.

Dated: September 10, 2019                            Dated: September 10, 2019

 ARCHER & GREINER, P.C.                              ROSEN & ASSOCIATES, P.C.


 By: /s/ Jeffrey Traurig                 .           By: /s/ Sanford P. Rosen              .




         Jeffrey Traurig                                     Sanford P. Rosen
         Gerard DiConza                                      Paris Gyparakis
         630 Third Ave., 7th Floor                           747 Third Ave., 20th Floor
         New York, NY 10017                                  New York, NY 10017
         Telephone: (212) 682-4940                           Telephone: (212) 223-1100

        Attorneys for Plaintiff Howard P.                     Attorneys for Defendants
        Magaliff, as Chapter 7 Trustee of                     Marlaina Koller a/k/a Marlaina
        Allways East Transportation, Inc.                     Croes and Phoenix Transportation
                                                              Services, Inc.


SO ORDERED this ___ day of September 2019


                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 2
